FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALEJANDRO VARONA ALONZO,                          No. 11-70061

               Petitioner,                        Agency No. A077-216-024

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Alejandro Varona Alonzo, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s order denying his motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Varona Alonzo’s motion to

reopen for failure to comply with the requirements set forth in Matter of Lozada,

19 I. & N. Dec. 637 (BIA 1988), where the ineffective assistance he alleges is not

plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 596-99 (9th

Cir. 2004).

      We do not consider the extra-record evidence submitted for the first time

with Varona Alonzo’s opening brief because the court’s review is limited to the

administrative record. See 8 U.S.C. § 1252(b)(4)(A).

      PETITION FOR REVIEW DENIED.




                                         2                                   11-70061